Citation Nr: 0329280	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for 
hypertensive cardiovascular disease with history of 
myocardial infarction, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
September 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO denied the 
veteran's claim for an increased rating for hypertensive 
cardiovascular disease with history of myocardial infarction.  

In January 2001, the Board denied the claim of entitlement to 
an increased rating for hypertensive cardiovascular disease 
with history of myocardial infarction.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veteran's Claims (Court).  In a joint motion to the Court, 
dated in April 2002, the veteran and Secretary of VA 
requested that the January 2001 Board decision be vacated and 
the matter remanded on the basis that the Board relied on an 
inadequate examination in denying the veteran's claim.  By an 
Order, dated in May 2002, the Court granted the motion.  

In June 2003, the Board remanded this matter to the RO for 
further development.  The appeal has been returned to the 
Board for appellate review.  

The veteran claims he is unemployable because of his service-
connected disability cardiovascular disability and raises a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  VA is 
required to consider all issues reasonably raised by a 
veteran's statements and evidence.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  This matter has not been 
developed for appellate review and is, therefore, referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran's service-connected hypertensive 
cardiovascular disease with history of myocardial infarction 
is manifested by a workload of limit of 5 to 7 METS and a 
left ventricular ejection fraction of 60 percent.  No 
episodes of acute congestive heart failure have been 
demonstrated in the past year, nor has left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
been shown.  

2.  The veteran's service-connected hypertensive 
cardiovascular disease with history of myocardial infarction 
does not present an exceptional or unusual disability 
picture.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for service-connected hypertensive cardiovascular disease 
with history myocardial infarction have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Codes 7006, 7101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  There is no specific claim form required in order 
to claim entitlement to a higher evaluation, and there is no 
issue as to provision of necessary forms for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

At a personal hearing dated in June 1999, the RO informed the 
veteran it would obtain outstanding VA outpatient treatment 
records pertaining to his claim.  Consequently, VA outpatient 
treatment records dated from January to April 1999 were 
obtained and associated with the veteran's claims file.  

In the June 2003 remand, the Board directed the RO to obtain 
studies and tests pertaining to the veteran's cardiovascular 
disability dated in July 2002 from the VA Medical Center in 
Jackson, Mississippi.  Those records were obtained.  

In a June 2003 letter, and a September 2003 supplemental 
statement of the case, VA informed the veteran of his and 
VA's responsibilities and duties in developing his claim in 
accordance with the VCAA.  As to VA's responsibilities, the 
veteran was informed that VA would help him obtain such 
things as medical records, employment records, or records 
from other Federal agencies.  The veteran was told that he 
must provide enough information about those records so that 
the documents could be requested; however, the veteran was 
told that it was his responsibility to make sure that VA 
received those records.  The veteran was also informed that 
he had a right to submit additional evidence and argument in 
support of his claim.  

In a report of contact dated in July 2003, the veteran 
indicated that he did not have any additional information to 
submit in support of his claim.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3)).  All service 
medical records and VA medical records pertinent to the 
matter at issue have been obtained.  VA has discharged its 
duty to obtain evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA afforded the veteran an examination in July 2002.  The 
examination report with its addendum of August 21, 2003, 
contains adequate opinions and diagnoses pertinent to the 
claim at issue.  

There is no indication in the claims file that additional 
evidence exists that would be required to adjudicate the 
claim.  Consequently, this case does not trigger VA's duty to 
notify the veteran of a failure to obtain evidence from any 
source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA and its implementing regulations by SSOC, and those 
requirements have been substantially met by the RO.   




II.  Increased Rating

Background

In a rating decision dated in May 1994, the RO granted 
service connection for hypertension and assigned a 20 percent 
disability rating.  A rating decision of May 1995 
recharacterized the veteran's service connected-disability as 
hypertensive cardiovascular disease with hypertension.  The 
20 percent disability evaluation was continued.  

In March 1997, the RO recharacterized the veteran's 
disability as status-post myocardial infarction based on the 
VA medical records that showed that the veteran had had a 
myocardial infarction in 1992.  The disability evaluation was 
increased to 30 percent.  

In February 1999, the veteran filed a claim for an increased 
rating for his service-connected cardiovascular disability.  

At a VA examination dated in February 1999, the veteran 
reported he was taking medication for his heart condition, 
and that he had been hospitalized in 1996.  He indicated that 
his blood pressure was usually controlled by his medication, 
unless he was experiencing a lot of stress.  Additional 
complaints included on-exertion chest pain located in the 
left axilla area, occurring one to two times a week.  The 
veteran reported that pain began when he became upset and 
that he pressed on the area for relief.  The veteran reported 
occasional dizziness upon standing.  He denied a history of 
syncope, but stated he had occasional fatigue.  He also 
complained of dyspnea on exertion.  It was noted that the 
veteran was capable of walking approximately ten yards before 
experiencing shortness of breath.  

A physical examination revealed that the veteran's blood 
pressure was 140/90 and 144/90 sitting, 140/88 reclining, and 
142/90 standing.  The examiner observed a regular heart rate 
without murmur, rub, or gallop.  The point of maximal impulse 
was not displaced, and the precordium was not hyperactive.  
There was a trace to 1+ of pretibial edema.  X-rays of the 
chest associated with the examination revealed a moderately 
enlarged heart, but pulmonary vascularity was normal.  When 
the X-rays were compared to those taken in September 1994, it 
was observed that there was no significant interval change.  
The impression included cardiac enlargement.  An 
electrocardiogram (ECG) showed ST-T abnormalities, probable 
left ventricular overload and/or coronary insufficiency.  An 
echocardiogram (ECHO) showed left ventricular hypertrophy 
with an ejection fracture of 60 percent.  The veteran was 
diagnosed as having hypertensive cardiovascular disease with 
a history of myocardial infarction, with 5 to 7 METS.  

At a personal hearing dated in June 1999 before a hearing 
officer, the veteran provided testimony regarding his claim.  
At that hearing, the veteran complained of chest pain 
occurring at least twice a week and dizziness.  He testified 
that the pain lasted a day, a day and a half, or longer, and 
that he could not work full time.  He stated that he last 
worked two weeks ago, as a painter, and that he had a 
sedentary lifestyle.  

VA outpatient treatment records beginning in 1999 reflect 
that he veteran was seen for complaints involving his 
cardiovascular disorder.  These records show that congestive 
heart failure was noted only as history in notations in May 
and August 2001.  Physical examinations of the cardiovascular 
system dated in December and April 2001 show regular rhythm 
and rate.  There was no murmur, jugular, or venous distention 
or bruit.  Peripheral pulses were 2+.  In April the veteran's 
blood pressure was 152/102; in December it was 159/88.  The 
diagnosis was hypertension.  Exercise screening in December 
2001 showed that the veteran leads a sedentary lifestyle, and 
X-rays of the chest revealed an enlarged heart.  Entries 
dated in 2001 and 2002 showed several complaints of 
dizziness.  In May 2002 the veteran's blood pressure was 155 
systolic.  

The report of a VA examination dated in July 2002 shows a 
medical history of high blood pressure.  The veteran 
indicated that he took a shopping bag full of medication.  He 
stated that he had had 2 to 3 myocardial infarctions years 
ago.  Additional complaints included chest pain 2 to 3 times 
per week.  The veteran stated that the pain was located in 
the left chest and occurred when he tried to work or walk.  
He described the pain as an aching type of pain.  He added 
that the pain lasted an hour or a day or so.  He reported 
that he had a catherization, but he could not remember the 
results.  He reported chronic dizziness, but denied a history 
of syncope, dyspnea on exertion.  He stated that he could 
walk approximately 50 yards.  He reported fatigue and 
occasional peripheral swelling.  There was no history of 
paroxysmal nocturnal dyspnea.  It was noted that the veteran 
worked doing odds and ends.  

On physical examination, the veteran's blood pressure was 
180/120, 174/110, and 170/102 while sitting, and 170/104 
while reclining.  A cardiac examination revealed a regular 
rate without murmur, rub, or gallop.  The precordium was not 
hyperactive.  The diagnoses included hypertension with mild 
hypertensive cardiovascular disease, estimated METS greater 
than 5, but not greater than 7, and ejective fraction 60 
percent.  

An ECG report dated in July 2002 revealed the following:  
sinus mechanism rate of 70; left anterior hemiblock; and 
nonspecific ST-T wave abnormality of no significant change.  

An exercise tolerance test conducted in August 2002 revealed 
METS at 4.6.  The impression was inconclusive submaximal 
stress test.  The conclusion indicated low exercise tolerance 
due to deconditioning.  The veteran was unable to reach his 
target heart rate.  An ECHO report dated in August 2002 
showed left ventricular hypertrophy, normal left ventricular 
systolic functioning left ventricular ejection fraction of 60 
percent and trace mitral regurgitation.  

In August 2003, the examiner who conducted the July 2002 
examination provided an explanation with respect the tests 
and studies performed in July and August 2002.  She reported 
that she had reviewed the veteran's claims file and prior VA 
examinations.  She observed that the veteran's cardiac 
silhouette may be in the upper limits of normal, and that the 
veteran's ECHO showed left ventricular hypertrophy with 
normal systolic function left ventricular ejection fraction 
of 60 percent.  The examiner noted that the stress test was 
inconclusive.  The examiner stated that she estimated the 
METS to be greater than 5 but not greater than 7, based on 
the veteran's history, physical findings and objective 
findings.  The examiner noted that the veteran was not able 
to complete the stress test due to deconditioning and that 
METS of 4.6 which was based on an incomplete test, therefore, 
not valid.  She also observed that the veteran stopped before 
he reached the targeted heart rated, but did not have any 
angina up to that point and that the veteran's chest pain was 
atypical for angina.  It was noted that the veteran's primary 
care provider had not noted any complaints of chest pain or 
scheduled any cardiac evaluations.  There was no evidence of 
congestive heart failure by clinical or objective findings 
with the veteran's ejection fraction being normal at 60 
percent.  Based upon these observations, the examiner 
concluded that the estimated METS of greater than 5 but not 
greater than 7 was a better representation of the veteran's 
cardiac functional status as opposed to METS of 4.6.  

Additional VA outpatient treatment records reflect that the 
veteran was seen and treated for his heart disability, among 
other things.  In August 2002, the veteran requested a 
carotid Doppler because he was having dizzy spells.  He did 
not follow up with the person managing his case, and either 
missed or canceled appointments.  A clinical note made in 
January 2003, shows the veteran's blood pressure was 139/88.  
A physical examination of his cardiovascular system was 
negative for shortness of breath, paroxysmal nocturnal 
dyspnea, orthopnea, chest pain, and edema.  Diagnoses 
included essential hypertension.  The veteran admitted he had 
not taken his medication.  

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's service-connected hypertensive cardiovascular 
disease with history of myocardial infarction is rated at 30 
percent under 38 C.F.R. § 4.104, Diagnostic Code 7006.  

Under Diagnostic Code 7006, a workload of greater than 5 METs 
but not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray warrants a 30 percent evaluation.  

A 60 percent evaluation is assigned for more than one episode 
of acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent evaluation is warranted if there is documented 
coronary artery disease resulting in chronic congestive heart 
failure; or a workload of 3 metabolic equivalents (METs) or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7006.  

The rating criteria further specifies that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2 before 
Diagnostic Code 7000 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes 7005 and 7007 do not 
require, in order for a claimant to receive a 60 percent 
rating based on left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a separate showing of left 
ventricular dysfunction in addition to an ejection fraction 
of 30 to 50 percent.  Otero-Castro v. Principi, 16 Vet. App. 
375, 382 (2002).  The criteria for a 60 percent rating under 
Diagnostic Code 7006 are identical to those contained in 
diagnostic codes 7005 and 7007.  

The evidence does not establish that the level of severity of 
the veteran's service-connected cardiovascular disability 
meets the criteria necessary for a 60 percent disability 
evaluation.  While he has a history of congestive heart 
failure, there is no objective medical evidence documenting 
even one acute episode within the past year.  The evidence 
does reflect that the veteran has a left ventricular 
hypertrophy (enlargement) but diagnosis of dysfunction has 
not been made.  It is significant that his ejection fracture 
has been at 60 percent each time he was tested.  As noted, a 
60 percent evaluation requires a showing of an ejection 
fracture of 30 to 50 percent.  These are symptoms are 
appropriate for an evaluation of 30 percent.   

The Board also finds that the report of VA examination in 
February 2002 and its addendum of August 2003 is sufficient 
to rate the veteran's disorder and in accordance with 38 
C.F.R. §4.104, note (2), and diagnostic code 7006.  As noted, 
it shows that the veteran's METS were from 5 to 7.  In 
explaining the basis of such findings in her addendum, the 
examiner considered that the veteran had demonstrated METS of 
4.6 during the exercise tolerance test conducted in August 
2002.  She also stated that the veteran was not able to 
complete the stress test, and found that METS reported were 
not a valid result.  The examiner observed that the veteran 
stopped before he reached the targeted heart rated.  She 
noted that his chest pain was atypical for angina.  Following 
her review of the veteran's claims file, she added that his 
primary care provider had not noted any complaints of chest 
pain nor scheduled any cardiac evaluations.  She found no 
evidence of heart failure.  Based upon her review of the 
medical evidence, the results of an examination she 
performed, and her expert opinion, she concluded that her 
estimation of METS of greater than 5 but not greater than 7 
was a better representation of the veteran's cardiac 
functional status than a measurement based upon an incomplete 
examination.  

The Board also finds that the cessation of the exercise test 
for the reason of low exercise tolerance and deconditioning 
on the part of the veteran to be sufficient as a medical 
reason for the discontinuation of the test, as it implies 
that the veteran was unable to continue because he could not 
tolerate the physical activity necessitated by a exercise 
stress test due to his health limitations.  

Finally, the Board has considered the testimony provided by 
the veteran during his hearing in June 1999.  His statement 
that he complained of chest pain lasting a day or longer and 
occurring twice a week is not born out in the clinical 
record, which does not reflect similar complaints.  It is 
reasonable to conclude that if he had such complaints, he 
would have made them during his visits to his various 
healthcare providers.  The clinical record does show he 
complained of dizziness, and this symptom is provided for 
under the 30 percent rating.

The Board also notes that Diagnostic Code 7101, which 
pertains to hypertension, is for consideration in this 
matter.  Hypertension with diastolic pressure of 
predominantly 120 or more warrants a 40 percent rating.  When 
diastolic pressure is predominantly 130 or more, a 60 percent 
rating is warranted.  Diagnostic Code 7101.  

In this matter, the medical evidence shows diagnosis of 
hypertension.  In addition, the veteran's blood pressure 
showed an elevated reading of 180/120 in February 2002.  
However, this is the highest diastolic pressure reading of 
record.  Thus, the assignment of a higher disability rating 
under Diagnostic Code 7101 is not warranted.  Moreover, the 
veteran is not entitled to a separate disability rating for 
hypertension.  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the veteran contends that his 
service-connected heart disability has interfered with his 
employment.  The veteran maintains that he is a painter and 
that he cannot maintain regular employment due to his 
cardiovascular disability.  However, there is no medical 
evidence establishing the veteran's service-connected 
cardiovascular disorder markedly interferes with his 
employment beyond that contemplated by the assigned ratings.  

Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  
Clinical records show that veteran mentioned he had a heart 
attack in the past and that he was hospitalized in 1996; 
however, the evidence of records does establish that the 
veteran has had frequent periods of hospitalization.  
38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  





	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for hypertensive cardiovascular disease 
with history of myocardial infarction is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



